SENIOR SECURED PROMISSORY NOTE
 
$ 100,000.00 July 1, 2008
Sarasota, Florida
 
FOR VALUE RECEIVED, the undersigned, INVISA, INC., a Nevada corporation
(“Borrower”) having an address at 290 Cocoanut Avenue, Sarasota, Florida,
34236promises to pay to the order of Centurian Investors, Inc, a Delaware
corporation (“Lender”), having an office at 290  Cocoanut Avenue, Sarasota,
Florida 34236, or such other place as the Lender may designate inwriting, the
principal amount up to and not to exceed ONE HUNDRED THOUSAND United States
Dollars (U.S. $100,000.00), to the extent advanced hereunder and then
outstanding, with interest on the unpaid principal balance from the date of this
Senior Secured Promissory Note (this “Promissory Note”), until paid, at the
Interest Rate (as hereinafter defined) provided herein.
 
    1.           Rate of Interest.  The outstanding principal balance of this
Promissory Note shall bear interest at ten percent (10%) per annum (the
“Interest Rate”).
 
    2.           Date and Time of Payment.  The outstanding principal balance of
this Promissory Note, together with all accrued and unpaid interest,  shall be
paid in full on earlier to occur of (a) the Maturity Date or (b) the date of
termination of this Promissory Note, whether by its terms, by prepayment, or by
acceleration.  All amounts outstanding hereunder shall constitute Borrower’s
obligations hereunder, and such obligations include without limitation all
principal, interest (including all interest which accrues after the commencement
of any case or proceeding by or against Borrower in bankruptcy whether or not
allowed in such case or proceeding), expenses, attorneys’ fees and any other sum
chargeable to Borrower hereunder and owing to Lender under this Promissory Note
(all such obligations and all other obligations of Borrower under this
Promissory Note ,(the “Obligations”).  No principal amount of this Note paid or
prepaid may be reborrowed.
 
    3.           Default Rate.  Notwithstanding Section 1, after the occurrence
of any Event of Default and for so long as such Event of Default continues, and
in any event from and after the Maturity Date, all principal, interest and other
amounts payable under this Promissory Note shall bear interest until paid in
full at a rate of interest equal to four percent (4%) above the per annum rate
otherwise applicable hereunder (the “Default Rate”).
 
     4.           Computation of Interest.  Interest on the principal amount
hereof and all other Obligations shall be computed on the basis of a 360-day
year, and shall be charged for the actual number of days elapsed during any
month or other accrual period.
 
             5.           Manner of Payment.  All payments by Borrower in
respect of any Obligations shall be made without deduction, defense, set off or
counterclaim, free and clear of all taxes delivered to Lender.
 
             6.           Maturity.  To the extent not sooner due and payable in
accordance with this Promissory Note, the Obigations  shall be due and payable
on September 30, 2008 (the “Maturity Date”).
 
    7.           Application of Payments.  All payments shall be applied to
amounts then due and payable in the following order:  (a) to Lender’s costs and
expenses reimbursable in connection herewith; (b) to interest accrued on the
outstanding principal balance of this Promissory Note; (c) to the principal
amount hereof; and (d) to all other Obligations, or in such other manner as
Lender shall determine in its sole and exclusive discretion.
                     
    8.           Procedure for Borrowing and Use of Proceeds.The proceeds of
this Promissory Note shall be funded in multiple advances (each, an “Advance”)
by Lender to Borrower in the amounts and on such dates as determined by Lender
based on requests from Borrower.  Borrower shall give Lender notice requesting
that Lender make an Advance in accordance herewith specifying (a) the Borrowing
Date, (b) the amount requested and (c) a detailed, itemized list of the use of
such Advance.  Upon receipt of such notice from Borrower, Lender shall
determine, in its sole and exclusive discretion, whether it shall make such
amount available to Borrower on the Borrowing Date.  Upon each Advance, Lender
shall record each Advance on Schedule I to this Promissory Note.  For purposes
of this Section 8, the Borrowing Date shall mean any business day specified in
the notice pursuant to this Section 8 as a date on which Borrower requests
Lender to make a loan hereunder.    The obligation of Lender to make each
subsequent Advance following the initial Advance hereunder is subject to the
Lenders approval of the loan request made by Borrower in accordance with this
Section 8 and shall be funded in the sole and exclusive discretion of
Lender.  As of the date hereof, Borrower has received an aggregate Advance of
Twenty Eight Thousand One Hundred Seventy Five ($28,175.00) Dollars  under this
Note.
                       
            9.           Security.  This Promissory Note shall be secured by (i)
up to Thirteen Million, Three Hundred Thirty Three Thousand, Three Hundred
Thirty Four (13,333,334) shares of common stock of Borrower to be issued as of
the date hereof or when available, or the equivilant thereof, in a form of
preferred stock to be designated by Borrower  with such terms and conditions as
are acceptable to the Lender, and held in escrow and a continuing first priority
security interest in all of Borrower’s right, title, and interest in and to, all
property of Borrower (collectively, the “Collateral”), as more specifically set
forth in the Security Agreement executed by Borrower in favor of Lender dated as
of February 28, 2007.  (the “Security Agreement”).
 
   10.           Priority This Promissory Note shall be a senior obligation of
Borrower, and for so long as this Promissory Note shall be outstanding, (i)
Borrower shall be prohibited from incurring any and all future indebtedness
without the prior written consent of Lender and (ii) any and all future
indebtedness approved by Borrower in writing shall be deemed subordinate and
inferior to, all respective right, title and interest of Lender, in, to and
under this Promissory Note, this Security Agreement and any and all documents
and instruments evidencing, securing or otherwise relating to this Promissory
Note.
 
           11.           Representations and Warranties.  Borrower makes the
following representations and warranties to Lender, which representations and
warranties shall be true, correct, and complete as of the date hereof and shall
survive the execution and delivery of this Promissory Note.
 
       (a)  Due Organization and Qualification.  Borrower is duly organized and
validly existing and in good standing under the laws of the jurisdiction of its
organization and qualified to do business in any jurisdiction where it is
required to be so qualified, and has all requisite power and authority to (i)
own its assets and carry on its business, and (ii) execute, deliver and perform
its Obligations.
 
       (b)  Due Authorization; No Conflict.  The execution, delivery, and
performance by Borrower of this Promissory Note has been duly authorized by all
necessary action on the part of Borrower.  This Promissory Note has been duly
executed and delivered by Borrower.  The execution, delivery, and performance by
Borrower of this Promissory Note and the consummation of the transactions
contemplated hereby, do not and will not (i) violate in any material respect any
provision of federal, state, provincial or local law or regulation applicable to
Borrower, its organizational documents, or any order, judgment, or decree of any
court or other governmental authority, (ii) conflict with, result in a breach or
termination of, or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation of Borrower, (iii) result in
or require the creation or imposition of any lien of any nature whatsoever upon
any properties or assets of Borrower, other than liens or security interests in
favor of Lender, or (iv) require any approval of any of Borrower’s stockholders
or any approval or consent of any other person or entity, other than consents or
approvals that have been obtained and that are still in force and effect.  The
execution, delivery, and performance by Borrower of this Promissory Note do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any governmental authority, other than consents
or approvals that have been obtained and that are still in force and
effect.  This Promissory Note when executed and delivered by Borrower will be
the legally valid and binding obligation of Borrower, enforceable against
Borrower in accordance with its term, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.
 
       (c)  No Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or government authority is (i) pending or, to the
knowledge of Borrower, threatened with respect to this Promissory Note or the
Collateral or any of the transactions contemplated hereby or (ii) pending or, to
the knowledge of Borrower, threatened by or against Borrower, its properties or
revenues which, if adversely determined, would have a material adverse effect on
its business, operations, property or financial condition, when taken as a
whole.
       (d)  No Default.  Borrower is not in default under or with respect to any
contractual obligation and no event of default has occurred or is continuing
with respect to Borrower.    
 
       (e)  Taxes.  Borrower has filed or caused to be filed all tax returns
required to be filed by it and has paid all taxes due and payable on said
returns or on any assessments made against Borrower or any of its
property.   All other taxes, fees or other charges on Borrower or any of its
property by any governmental authority have been paid and no tax liens have been
filed.
 
    12.  Covenants of Borrower.  As of the date hereof and so long as the
Obligations hereunder shall be outstanding:
 
        (a)  Borrower will preserve and keep in force and effect, its corporate
existence and all licenses and permits necessary to the proper conduct of its
business;


(b)  Borrower will promptly pay and discharge, all lawful taxes, assessments,
charges or levies imposed upon Borrower, or upon or in respect of all or any
part of the property or business of Borrower, all trade accounts payable in
accordance with usual and customary business terms and all claims for work,
labor or materials, which if unpaid might become a lien or charge upon any
property of Borrower; provided, Borrower shall not be required to pay such tax,
assessment, charge, levy, account payable or claim if (i) the validity,
applicability or amount thereof is being contested in good faith by appropriate
action or proceeding which will prevent the forfeiture or sale of any property
of Borrower, and (ii) Borrower shall set aside on its books, reserves deemed by
it to be adequate with respect thereto;


(c)  Borrower will promptly comply with all laws, ordinances or governmental
rules and regulation to which it is subject, the violations of which would
materially or adversely affect its properties, business, prospects, profits or
condition or would result in any material lien or charge upon any property of
Borrower;


(d)  Borrower will maintain, preserve and keep its properties which are used or
useful in the conduct of its business in good repair and working order;


(e)  Borrower will not create, assume or incur or in any manner become liable
with respect of any indebtedness except this Promissory Note and any
indebtedness of Borrower incurred prior to the date hereof.


(f)  Borrower will not create or incur any mortgage, pledge, security interest,
encumbrance, lien or charge of any kind (a “Lien”) on its or its property or
assets, whether now owned or hereinafter acquired, or upon any income or profits
therefrom  except


    (i)           Liens for property taxes and assessments or levies and liens
that are not yet due and payable;


    (ii)           Liens of or resulting from any judgment or award, the time
for appeal or petition for rehearing of which shall not have expired or in
respect of which the Company shall in good faith be prosecuting an appeal or
proceeding for a review and in respect of which a stay of execution pending such
appeal or proceeding for review shall have been secured; or


    (iii)           Liens or priority claims (A) incidental to the conduct of
business, (B) created by any material agreement of Borrower entered into prior
to and currently in effect as of the date hereof or (C) the ownership or lease
of properties and assets and not in connection with the borrowing of money,
provided, in each case, the obligation secured is not overdue, or if overdue, is
being contested in good faith by appropriate actions or proceedings and
provided, further that Borrower shall have received the prior written consent of
Lender to any Lien described in (A) or (C) above; or
    13.           Events of Default; Remedies; Acceleration.  (a) The occurrence
of any one or more of the following events (regardless of the reason therefor)
shall constitute an “Event of Default” hereunder:
 
                              (i) Borrower fails to make any payment of
outstanding principal balance of this Promissory Note , or interest thereon, or
any of the other Obligation when due and payable;
 
                              (ii) Any representation or warranty of Borrower
made in this Promissory Note, the Security Agreeent,  or any other document made
by or on behalf of Borrower in connection herewith and the transactions
contemplated hereby proves to have been false or incorrect in any material
respect or Borrower shall fail to comply in all respects with any covenant
herein or therein;
 
    (iii) Borrower shall violate any provision of this Promissory Note, the
Security Agreement or any other document made by or on behalf of Borrower in
connection herewith and the transactions contemplated hereby, including, without
limitiation, failure to comply with the terms and provisions of Section 8 of
this Promissory Note;
 
                             (iv) A case or proceeding is commenced against
Borrower seeking a decree or order (i) under Title 11 of the United States
Bankruptcy Code (11 U.S.C. §§101 et seq., as amended, and any successor statute,
the “Bankruptcy Code”), or any other applicable federal, state or foreign
bankruptcy or other similar law, rule or regulation, (ii) appointing a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for Borrower or for any substantial part of Borrower’s assets, or
(iii) ordering the winding-up or liquidation of the affairs of s Borrower, and
such case or proceeding shall remain undismissed or unstayed for sixty (60) days
or more or a decree or order granting the relief sought in such case or
proceeding shall be entered by a court of competent jurisdiction;
 
                             (v) Borrower, without the prior written consent of
Lender (A) files a petition seeking relief under the Bankruptcy Code, or any
other applicable federal, state or foreign bankruptcy or other similar law, rule
or regulation, (B) consents to or fails to contest in a timely and appropriate
manner the institution of proceedings thereunder or the filing of any such
petition or the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for Borrower
or for any substantial part of Borrower’s assets, (C) makes an assignment for
the benefit of creditors, (D) takes any action in furtherance of any of the
foregoing; or (E) admits in writing its inability to, or is generally unable to,
pay its debts as such debts become due;
 
                            (vi)  If this Promissory Note, the Security
Agreement, or any financing statement, document or other instrument executed,
delivered or filed in connection herewith or with the security interest granted
to Lender hereunder, shall, for any reason, fail or cease to create a valid and
perfected lien on or security interest in any or all of the Collateral or the
Collateral shall be compromised, encumbered or, in the case of the common stock,
invalid, cancelled or otherwise rescinded;
 
    (vi) If Borrower shall default on any material obligations of Borrower or an
event of default shall occur with respect to any material agreement of Borrower,
whether such agreement shall be in effect or effective subsequent to this
Promissory Note.
 
        (b)  Immediately upon the occurrence of any Event of Default, all of the
Obligations of Borrower hereunder shall become immediately due and payable to
Lender and the Obligations shall thereafter accrue interest at the Default Rate
from the date of any Event of Default until such Obligations are paid in full
(an “Accelleration”).  Promptly upon the occurrence of an Acceleration, Lender
shall send Borrower written notice of the date upon which the Acceleration is
effective and the names of  up to three (3) representatives of Lender (“Lender
Nominees”) to be immediately appointed to the Board of Directors of Borrower
(the “Default Notice”).  The Lender Nominees shall be appointed to the Board of
Directors of Borrower not less than five days following the date of the Default
Notice.  Except with respect to an Event of Default  under Section 13(a)(iv) and
(v), Borrower shall have forty five (45) days (the forty fifth day hereinafter
being the “Final Payment Date”) from the date of the Default Notice to pay
Lender the total amount of the Obligations due and owning under this Promissory
Note.  In the event that Borrower shall fail to satisfy in full all of the
outstanding Obligations under this Promissory Note on or before the Final
Payment Date, then Lender may (i) proceed to protect and enforce Lender’s rights
by suit in equity, action at law and/or other appropriate proceeding, either for
specific performance of any covenant or condition contained in this Promissory
Note, the Security Agreement, or in any instrument or document delivered to
Lender pursuant to this Promissory Note , or in aid of the exercise of any power
granted in this Promissory Note or any such instrument or document, and (ii)
proceed to enforce payment of the Obligations in such manner as Lender may
elect, including the foreclosure of the Collateral in accordance with the terms
of the Security Agreement, and to realize upon any and all rights of Lender
hereunder.  Upon the occurrence of any Event of Default under Section 13(a)(iv)
and (v), Lender shall have a right to immediately enforce its rights hereunder
and proceed against or foreclose upon the Collateral without regard to the 45
day period set forth in this Section 13(b) To the extent not prohibited by
applicable law which cannot be waived, all of Lender’s rights hereunder shall be
cumulative.  Lender shall have all other rights and remedies not inconsistent
herewith as provided under applicable law or in equity, and no exercise by
Lender of one right or remedy shall be deemed an election, and no waiver by
Lender of any Event of Default shall be deemed a continuing waiver.   No delay
by Lender shall constitute a waiver, election or acquiescence by it.
 
        (c) In the event that the Obligations hereunder shall be paid in full by
or on behalf of Borrower, after the Acceleration of this Promissory Note but
prior to the Final Payment Date, then this Promissory Note shall be deemed paid
in full, Lender shall promptly release any lien of Lender on the Collateral, and
each Lender Nominee shall immediately resign from the Board of Directors of
Borrower.   
 
    14.  Certain Rights and Waivers.  To the extent not prohibited by the
provisions of applicable law, Borrower hereby expressly waives: (a) all
presentments, demands for performance, notices of nonperformance (except to the
extent required by this Note), protests, notices of protest and notices of
dishonor; (b) any requirement of diligence or promptness on the part of Lender
in the enforcement of its rights under this Note; (c) any and all notices of
every kind and description which may be required to be given by any statute or
rule of law; and (d) any defense (other than indefeasible payment in full) which
it may now or hereafter have with respect to its liability under this Note.
 
    15.  Assignments.  Borrower may not assign or transfer any of its rights or
obligations hereunder without the express, written consent of Lender.  Any such
purported assignment or transfer by Borrower without the express, written
consent of Lender shall be null and void ab initio.
 
    16.  Costs and Expenses.  Borrower agrees to pay all costs and expenses of
Lender, including without limitation all fees and disbursements of counsel,
advisors, consultants, examiners and appraisers for Lender, in connection with
(a) the issuance of this Promissory Note and advancement of principal amount
hereunder (which fees and disbursements associated with the origination of this
Promissory Note shall not exceed $3,500.00), (b) any enforcement (whether
through negotiations, legal process or otherwise) of this Promissory Note, (c)
any workout or restructuring of this Promissory Note during the pendency of one
or more Events of Default, (d) any bankruptcy case or proceeding of Borrower or
any appeal thereof, and (e) upon the occurrence and during the continuance of an
Event of Default, any efforts to verify, protect, evaluate, assess, appraise,
collect, sell, liquidate or otherwise dispose of any of the Collateral.
 
    17.  CHOICE OF LAW. THE VALIDITY OF THIS NOTE, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE BORROWER AND
LENDER WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF FLORIDA, WITHOUT REFERENCE TO CONFLICTS OF LAW PRINCIPLES EXCEPT TO THE
EXTENT NECESSARY TO ENFORCE THIS CHOICE OF LAW PROVISION.
 
    18. Notices.  All communications hereunder shall be in writing and shall be
deemed to be duly given and received (a) upon delivery if delivered personally
or upon confirmed transmittal if by facsimile, (b) on the next Business Day if
sent by overnight courier, or (c) four (4) Business Days after mailing if mailed
by prepaid registered mail, return receipt requested, in each case to the
appropriate notice address or facsimile number.
 
    19.  Independent Arms Length Transaction.  It is understood and agreed that
this Promissory Note, the Security Agreement and the transactions contemplated
hereby and thereby were negotiated in an arms length transacton separate and
distinct from any other transaction or contractual obligations and are
independent of any transaction or transactions between Borrower, on the one
hand, and Lender and any of its affilates or related entitles on the other
hand.   Borrower further agrees that the contractual obligations of Borrower
hereunder are in no way dependent or conditioned upon any other agreements,
contracts or transactions whatsoever unless expressly stated herein.
 



 
IN WITNESS WHEREOF, the undersigned has executed this Promissory Note as of the
date first written above.
 

 Dated:  July 25, 2008
INVISA, INC.
 
By:  /s/ Edmund C. King
Name:  Edmund C. King
Title:  Chief Financial Officer
 
   